Citation Nr: 1738610	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-25 287A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to a compensable initial disability rating for left ear hearing loss.

4.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In a November 2014 rating decision, the RO granted the Veteran entitlement a total disability evaluation based upon individual unemployability (TDIU).  Almost a year later, the Veteran's representative stated that "during a recent conversation with [the Veteran,] he advised that he wishes to withdraw all of his pending appeals.  Please update your records accordingly."  See October 2015 withdrawal letter.  VA received said document on October 23, 2015 and uploaded the letter to the Veterans Benefits Management System (VBMS) on October 31, 2015.  As such, said withdrawal was effective October 31, 2015.  See 38 C.F.R. § 20.204(b)(3) (2017).    


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1969 to January 1971.

2.  On October 31, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


